                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

CHRISTOPHER BLAUVELT,                      §
    # 43511-037,                           §
         Plaintiff,                        §
                                           §
vs.                                        §    Civil Action No. 3:17-CV-2855-K
                                           §
UNITED STATES OF AMERICA,                  §
                                           §
             Defendant.                    §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court. Plaintiff’s

Objections are OVERRULED.

      The Defendant’s Motion for Summary Judgment, filed September 21, 2018 (doc. 29)

is GRANTED. By separate judgment, all of the plaintiff’s claims will be DISMISSED

with prejudice.

      SO ORDRERED.

      Signed July 24th, 2019.


                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
